
	

114 S3150 IS: Oil and Gas Payments Taxpayer Protection and Deficit Reduction Act
U.S. Senate
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3150
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2016
			Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To use certain revenues from the outer Continental Shelf to reduce the Federal budget deficit.
	
	
 1.Short titleThis Act may be cited as the Oil and Gas Payments Taxpayer Protection and Deficit Reduction Act. 2.Disposition of qualified outer Continental Shelf revenues from 181 Area, 181 South Area, and 2002–2007 planning areas of Gulf of MexicoSection 105 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note) is amended to read as follows:
			
				105.Disposition of qualified outer continental shelf revenues from 181 Area, 181 South Area, and
			 2002–2007 planning areas of Gulf of Mexico
 (a)In generalNotwithstanding section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) and subject to the other provisions of this section, for each applicable fiscal year, the Secretary of the Treasury shall deposit—
 (1)50 percent of qualified outer Continental Shelf revenues in the general fund of the Treasury; and (2)50 percent of qualified outer Continental Shelf revenues in a special account in the Treasury, of which—
 (A)75 percent shall be used for Federal budget deficit reduction or, if there is no Federal budget deficit, for reducing the Federal debt in such manner as the Secretary of the Treasury considers appropriate; and
 (B)25 percent shall be deposited in a special account in the Land and Water Conservation Fund established under section 200302 of title 54, United States Code, from which the Secretary shall disburse, without further appropriation, 100 percent to provide financial assistance to States in accordance with section 200305 of that title, which shall be considered income to the Land and Water Conservation Fund for purposes of section 200302 of that title.
							(b)Limitations on amount of distributed qualified outer Continental Shelf revenues
 (1)In generalSubject to paragraph (2), the total amount of qualified outer Continental Shelf revenues made available under subsection (a)(2) shall not exceed $500,000,000 for each of fiscal years 2016 through 2055.
 (2)ExpendituresFor the purpose of paragraph (1), for each of fiscal years 2016 through 2055, expenditures under subsection (a)(2) shall be net of receipts from that fiscal year from any area in the 181 Area in the Eastern Planning Area and the 181 South Area.
 (3)Pro rata reductionsIf paragraph (1) limits the amount of qualified outer Continental Shelf revenues that would be paid under subparagraphs (A) and (B) of subsection (a)(2)—
 (A)the Secretary shall reduce the amount of qualified outer Continental Shelf revenues provided to each recipient on a pro rata basis; and
 (B)any remainder of the qualified outer Continental Shelf revenues shall revert to the general fund of the Treasury..
		
